Exhibit 10.1

 

 

 

$10,000,000

REVOLVING LOAN AGREEMENT

 

 

UNIVERSAL INSURANCE HOLDINGS, INC.,

as Borrower

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Lender

 

 

DATE OF AGREEMENT: March 29, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

Article I DEFINITIONS

     1   

Section 1.1 Defined Terms

     1   

Section 1.2 Other Definitional Provisions

     11   

Section 1.3 Times of Day

     12   

Section 1.4 Currency

     12   

Article II LOANS

     12   

Section 2.1 Commitment

     12   

Section 2.2 Revolving Credit Commitment

     12   

Section 2.3 Borrowings, Conversions and Continuations of Borrowings

     12   

Section 2.4 Minimum Amounts

     14   

Section 2.5 Funding

     14   

Section 2.6 Interest; Payment of Interest

     14   

Section 2.7 Note

     15   

Section 2.8 Maturity Date; Payment of Obligations

     15   

Section 2.9 Payments; Voluntary and Mandatory Prepayments; Breakage

     15   

Section 2.10 Lending Office

     18   

Section 2.11 Ranking of Loans, Scope of Recourse

     18   

Section 2.12 Use of Proceeds

     18   

Section 2.13 Certain Fees

     18   

Section 2.14 Computation of Interest and Fees

     18   

Section 2.15 Taxes

     19   

Section 2.16 Absolute Liability of Borrower

     20   

Article III REPRESENTATIONS AND WARRANTIES

     21   

Section 3.1 Organization, Power and Authority

     21   

Section 3.2 Company Action

     21   

Section 3.3 Legal Right

     21   

Section 3.4 No Conflicts or Consents; Compliance with Legal Requirements

     21   

Section 3.5 Enforceable Obligations

     22   

Section 3.6 Financial Statements

     22   

Section 3.7 No Untrue Statement; Absence of Undisclosed Liabilities

     22   

Section 3.8 No Litigation

     23   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

Section 3.9 Taxes

     23   

Section 3.10 Chief Executive Office; Records

     23   

Section 3.11 Compliance with Legal Requirements

     23   

Section 3.12 Anti-money Laundering

     23   

Section 3.13 Foreign Trade Regulations

     24   

Section 3.14 Solvency

     24   

Section 3.15 No Setoff

     24   

Section 3.16 Listing

     24   

Article IV AFFIRMATIVE COVENANTS

     24   

Section 4.1 Financial Statements; Reports and Notices; Access

     24   

Section 4.2 Insurance

     25   

Section 4.3 Payment of Taxes

     26   

Section 4.4 Maintenance of Existence and Rights; Ownership

     26   

Section 4.5 Notices

     26   

Section 4.6 Compliance with Law

     27   

Section 4.7 Authorizations and Approvals

     27   

Section 4.8 Listing

     27   

Section 4.9 Hedging Arrangement

     27   

Section 4.10 Financial Covenants

     27   

Article V NEGATIVE COVENANTS

     28   

Section 5.1 Indebtedness

     28   

Section 5.2 Liens

     28   

Section 5.3 Restricted Payments

     28   

Section 5.4 Mergers or Dispositions

     28   

Section 5.5 Ownership; Constituent Instruments

     28   

Section 5.6 Affiliate Transactions

     28   

Section 5.7 Restrictive Agreements

     29   

Section 5.8 Business Activities

     29   

Article VI CONDITIONS PRECEDENT TO LOANS

     29   

Section 6.1 Conditions to Initial Advance of the Loans

     29   

Section 6.2 Conditions to Each Advance of the Loans

     30   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

Article VII EVENTS OF DEFAULT; REMEDIES

     30   

Section 7.1 Events of Default

     30   

Section 7.2 Remedies

     32   

Article VIII MISCELLANEOUS

     34   

Section 8.1 Amendments

     34   

Section 8.2 Setoff

     34   

Section 8.3 Waiver

     34   

Section 8.4 Payment of Expenses

     35   

Section 8.5 Indemnification by Borrower

     35   

Section 8.6 Notice

     36   

Section 8.7 Governing Law

     37   

Section 8.8 Waiver of Trial by Jury; No Marshalling of Assets

     37   

Section 8.9 Submission To Jurisdiction; Waivers

     38   

Section 8.10 Invalid Provisions

     38   

Section 8.11 Entirety

     38   

Section 8.12 Successors and Assigns

     38   

Section 8.13 Maximum Interest, No Usury

     39   

Section 8.14 Headings

     40   

Section 8.15 Patriot Act Notice

     40   

Section 8.16 Multiple Counterparts

     40   

Section 8.17 Credit Verification Reports

     40   

Section 8.18 Confidentiality

     40   

Section 8.19 Construction; Conflict with Other Loan Documents

     41   

Section 8.20 Further Assurances

     41   

Section 8.21 Treatment of Certain Information

     41   

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit 2.3(a)

   Form of Notice of Advance   

Exhibit 2.3(d)(i)

   Form of Notice of Conversion   

Exhibit 2.3(d)(ii)

   Form of Notice of Continuation   

Exhibit 2.7

   Form of Promissory Note ($10,000,000)   

Exhibit 3.1(b)

   Certificates of Authority   

Exhibit 4.1(c)

   Form of Compliance Certificate   

Exhibit 4.2(b)

   Summary of Reinsurance Programs   

 

iv



--------------------------------------------------------------------------------

Exhibit 10.1

REVOLVING LOAN AGREEMENT

THIS REVOLVING LOAN AGREEMENT, dated as of March 29, 2013, by and between
UNIVERSAL INSURANCE HOLDINGS, INC., a corporation duly formed in the State of
Delaware, as borrower (“Borrower”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
lender (“Lender”).

RECITALS:

WHEREAS, Borrower has requested that Lender make Loans (as hereinafter defined)
to Borrower for the purposes set forth in Section 2.12 hereof; and

WHEREAS, Lender is willing to make Loans to Borrower upon the terms and subject
to the conditions set forth in this Agreement (as hereinafter defined).

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. For the purposes of this Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1.1 or in the Section or recital referred to:

“Affiliate” of any Person means any other Person that, directly or indirectly,
Controls or is Controlled by, or is under common Control with, such Person.

“Agreement” means this Revolving Loan Agreement, as same may be amended,
supplemented, renewed, extended, replaced, or restated from time to time.

“APPCIC” American Platinum Property and Casualty Insurance Company, a Florida
domestic stock insurance company.

“Applicable Margin” means: (a) with respect to any Prime Rate Advance, 3.50% per
annum; and (b) with respect to any LIBOR Advance, 5.50% per annum.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §101, et
seq.

“Borrower” is defined in the first paragraph hereof.



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Advances, having the same Interest Period, made by
Lender; “Borrowings” means the plural thereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized to close under applicable Legal
Requirements and, if such day relates to any LIBOR Advance, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market.

“Capital Lease” means, as to any Person, any lease of any property by that
Person as lessee which is accounted for as a capital lease on the balance sheet
of that Person under GAAP.

“Cash and Cash Equivalents” means (i) unrestricted and unencumbered cash,
(ii) unrestricted and unencumbered marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; and (iii) unrestricted
and unencumbered domestic and Eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s;
provided that the maturities of such Cash and Cash Equivalents shall not exceed
one (1) year from the date of calculation.

“Certificate of Authority” is defined in Section 3.1(b) hereof.

“Change of Control” (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any “Person” or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than thirty-five
percent (35%) of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Borrower (other than a “Person” or “group” that beneficially owns thirty-five
percent (35%) or more of such outstanding Equity Interests of Borrower on the
Closing Date); (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by a majority of the board of directors of Borrower nor
(ii) appointed by directors so nominated; or (c) the cessation of ownership
(directly or indirectly) by Borrower, free and clear of all Liens or other
encumbrances, of 100% of the outstanding voting Equity Interests of its
Subsidiaries on a fully diluted basis, except as permitted under Section 5.4
hereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Legal Requirement;
(b) any change in any Legal Requirement or in the administration, interpretation
or application thereof by any Governmental Authority; or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

“Closing Date” means March 29, 2013.

 

2



--------------------------------------------------------------------------------

“Commitment Amount” means Ten Million Dollars ($10,000,000).

“Compliance Certificate” is defined in Section 4.1(c) hereof.

“Constituent Instruments” means, with respect to any Person, its:
(a) certificate of incorporation and by-laws, if a corporation; (b) certificate
of limited partnership and agreement of limited partnership, if a limited
partnership; (c) partnership agreement, if general partnership; (d) certificate
of formation and operating agreement or comparable agreement, if a limited
liability company; or (d) comparable instruments for any other type of entity,
including, with respect to a trust, any agreement or instrument creating such
trust.

“Control” means (including, with its correlative meanings, “Controlled by”,
“Controlled” and “under common Control with”) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.2(c) hereof of one Type of Loans into another Type of Loans.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

“Default Rate” means on any day the lesser of (a) with respect to any Borrowing,
four percent (4.00%) per annum above the then applicable rate for such
Borrowing, or (b) the Maximum Rate.

“Depreciation” means the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on Borrower’s
financial statements and determined in accordance with GAAP.

“Designated Account” means an account designated by Borrower and maintained at
Deutsche Bank Securities, Inc.

“Distributions” means distributions, dividends, payments or other distributions
of assets, properties, cash, rights, obligations or securities by any Person on
account of any of its Equity Interests.

“Dollars” and the sign “$” means lawful currency of the United States of
America.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Event of Default” is defined in Section 7.1 hereof.

 

3



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder:
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by any jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located or
in which it conducts business; (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which
Borrower is located.

“FIC” means the Florida Insurance Code, Fla. Stat. § 624.01 (2012), as amended.

“Foreign Lender” means, with respect to Borrower, any Person who, pursuant to
Section 8.12 hereof, becomes a lender hereunder and is organized under the laws
of a jurisdiction other than that in which Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Funded Debt” means, as to any Person, all Indebtedness of such Person for
borrowed money or guarantees of such Indebtedness (and with respect to Borrower
and its Subsidiaries shall include, without limitation, the Loans and the
Surplus Note).

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through other appropriate
boards or committees thereof, and that are consistently applied for all periods,
after the date hereof, so as to properly reflect the financial position of
Borrower, except that any accounting principle or practice required to be
changed by the Financial Accounting Standards Board (or other appropriate board
or committee of the said Board) in order to continue as a generally accepted
accounting principle or practice may be so changed.

“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court wheresoever situated having
jurisdiction over Borrower or Lender, or any of their respective businesses,
operations, assets, or properties.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments;

(c) all net obligations of such Person under any Swap Contracts;

 

4



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property purchased or services rendered (other than trade accounts payable in
the ordinary course of business) or to fund capital or make an investment in
another Person;

(e) all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being acquired by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all obligations of such Person pursuant to revolving credit agreements or
similar arrangements (which obligations shall be deemed to equal the maximum
aggregate principal amount of loans that may be made thereunder whether
currently outstanding or undrawn and available);

(g) all Capital Leases; and

(h) all obligations of such Person in respect of any of the foregoing, and in
respect of any guarantees or contingent or similar obligations in respect of any
of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” is defined in Section 8.5 hereof.

“Information” is defined in Section 8.18 hereof.

“Interest Payment Date” means: (a) as to any Prime Rate Advance, the last
Business Day of each calendar month, or such earlier date as such Prime Rate
Advance shall be required to be paid on demand hereunder, by acceleration or
otherwise; (b) as to any LIBOR Advance: (i) the last day of each calendar month,
(ii) the last day of the Interest Period for such LIBOR Advance; and (iii) such
earlier date as such LIBOR Advance shall mature, by demand or otherwise; and
(c) as to the Loans, the date of any prepayment made hereunder, as to the amount
prepaid.

“Interest Period” means, with respect to any LIBOR Advance, a period commencing:

(a) on the date such LIBOR Advance becomes effective hereunder; or

(b) on the termination date of the immediately preceding Interest Period in the
case of a continuation of a LIBOR Advance to a successive Interest Period as
described in Section 2.3 hereof, and ending one (1) or three (3) months
thereafter, as Borrower shall elect in accordance with Section 2.3 hereof;
provided, however, that:

 

5



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (i)
immediately above, end on the last Business Day of a calendar month; and

(iii) if the Interest Period would otherwise end after the Maturity Date, such
Interest Period shall end on the Maturity Date.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

“Legal Requirement” means, collectively, all international, foreign, federal,
state and local statutes (including, without limitation, the FIC), treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, court orders, decrees, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“Lending Office” means the office of Lender at 345 Park Avenue, 14th Floor, New
York, New York 10154, or such other office or offices as Lender may from time to
time notify Borrower.

“LIBOR Advance” means a portion of the Loans designated hereunder by Borrower
with respect to which the interest rate is calculated by reference to the LIBOR
Rate for a particular Interest Period.

“LIBOR Conversion Date” is defined in Section 2.3(d)(i) hereof.

“LIBOR Rate” means, with respect to any LIBOR Advance, for any Interest Period,
the offered rate for U.S. dollar deposits with a term equivalent to such
Interest Period (or a period comparable to that Interest Period as determined by
Lender in its sole discretion) displayed on the appropriate page of the Reuters
Monitor Money Rates Service Screen (or such other service as may replace or
supplement the Reuters Monitor Money Rates Service Screen for the purpose of
providing quotations of interest rates applicable for deposits in U.S. dollars
in the relevant interbank market) as of 11:00 a.m. London time, two (2) Business
Days prior to commencement of such Interest Period; provided that, if on any
such date, no such offered quotation appears or is otherwise available, the
alternative rate of interest offered under this Agreement shall apply or, if no
such rate is offered, the rate of interest shall be determined by Lender in its
sole discretion. In the event reserves are required to be maintained against
Eurocurrency funding (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by law or regulations
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors of the Federal Reserve
System), then the LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in such reserves to a rate (rounded upwards to the
nearest 1/16 of 1%) obtained by dividing the LIBOR Rate by a number equal to one
minus the aggregate of the maximum reserve percentages (expressed as a decimal).
LIBOR Advances shall be deemed to constitute Eurocurrency funding.

 

6



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

“Loans” means the term loans made hereunder to Borrower pursuant to Section 2.1
hereof.

“Loan Documents” means this Agreement, the Note and such other documents,
agreements, consents, affidavits or instruments which have been or will be
executed in connection with this Agreement or any such other agreement or
instrument and any additional documents delivered in connection with this
Agreement and the transactions contemplated hereunder, each as same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time, together with all attachments thereto.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the ability of
Borrower to perform its obligations under any Loan Document, including, without
limitation, payment of the Obligations in accordance with the terms hereof; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower or any other Person of any Loan Document to
which such Person is a party.

“Maturity Date” means the earlier to occur of (i) March 27, 2015 or (ii) the
date upon which Lender declares the Obligations due and payable after the
occurrence and during the continuance of an Event of Default.

“Maximum Leverage Percentage” means, as of the last day of any fiscal quarter of
Borrower, a percentage equal to (a) Funded Debt of Borrower and its Subsidiaries
on a consolidated basis as of the last day of such fiscal quarter divided by
(b) Shareholders’ Equity of Borrower and its Subsidiaries on a consolidated
basis as of the last day of such fiscal quarter.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

7



--------------------------------------------------------------------------------

“Note” means the Revolving Note, substantially in the form attached hereto as
Exhibit 2.7, and all promissory notes delivered in substitution or exchange
therefor, as such notes may be amended, restated, reissued, extended or modified
from time to time.

“Notice of Advance” is defined in Section 2.3(a) hereof.

“Notice of Continuation” is defined in Section 2.3(d)(ii) hereof.

“Notice of Conversion” is defined in Section 2.3(d)(i) hereof.

“Obligations” means all present and future Indebtedness, obligations, and
liabilities of Borrower to Lender, and all renewals and extensions thereof, or
any part thereof including, without limitation, the Loans, or any part thereof,
arising pursuant to this Agreement (including, without limitation, the indemnity
provisions hereof) or represented by the Note, and all interest accruing
thereon, and Attorney Costs incurred in the enforcement or collection thereof,
regardless of whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, joint, several, or joint and several;
together with all indebtedness, obligations, and liabilities of Borrower to
Lender evidenced or arising pursuant to any of the other Loan Documents, and all
renewals and extensions thereof, or any part thereof.

“OIR” means the Florida Office of Insurance Regulation.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Patriot Act” means Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, Pub. L. No. 107-56 (2001), signed into law on October 26,
2001, as amended.

“Permitted Indebtedness” means (a) Borrower’s Obligations hereunder, (b) the
Indebtedness of UPCIC under the Surplus Note and (c) any other Indebtedness
approved by Lender in writing.

“Permitted Liens” means (i) Liens for taxes, assessments, levies, fees or other
governmental charges either not yet due or being contested in good faith and by
appropriate proceedings, so long as such proceedings do not involve any material
likelihood of the sale, forfeiture or loss of any assets or interference with
the payment by Borrower and receipt and retention by Lender of amounts payable
by Borrower to Lender; (ii) inchoate materialmen’s, mechanic’s, workmen’s, and
repairmen’s Liens arising in the ordinary course of business; (iii) such other
Liens that are designated by Lender to Borrower in writing from time to time and
acceptable to Lender in its sole discretion.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, limited or
general partnership, limited liability company, sovereign government or agency,
instrumentality, or political subdivision thereof, or any similar entity or
organization.

 

8



--------------------------------------------------------------------------------

“Potential Default” means any event, the giving of notice of which or with the
lapse of time or both, would become an Event of Default.

“Prime Rate” means the prime lending rate as announced by Lender (or any
affiliate of Lender if no such rate is announced by Lender) from time to time as
its prime lending rate which rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Any change
in the interest rate resulting from a change in the Prime Rate shall be
effective on the effective date of each change in the prime lending rate so
announced.

“Prime Rate Conversion Date” is defined in Section 2.3(d)(i) hereof.

“Prime Rate Advance” means a portion of the Loans designated hereunder by
Borrower with respect to which the interest rate is calculated by reference to
the Prime Rate for a particular Interest Period.

“Principal Obligation” means the aggregate outstanding principal amount of any
Loans on any date after giving effect to any prepayments or repayments of such
Loans occurring on such date.

“Regulation D,” “Regulation T,” “Regulation U,” and “Regulation X” means
Regulation D, T, U, or X, as the case may be, of the Board of Governors of the
Federal Reserve System, from time to time in effect, and shall include any
successor or other regulation relating to reserve requirements or margin
requirements, as the case may be, applicable to member banks of the Federal
Reserve System.

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, the chairman, the chief financial officer, the treasurer, any vice
president, the managing member, the general partner or the manager of such
Person.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw & Hill
Companies, Inc. and any successor thereto.

“SAP” means the statutory accounting principles prescribed or permitted by the
National Association of Insurance Commissioners and the State of Florida, fairly
applied.

“SEC” means the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means the shareholders’ equity of Borrower and its
Subsidiaries as calculated in accordance with GAAP and consistent with the
calculation in Borrower’s annual report on Form 10-K filed with the SEC for the
fiscal year ending December 31, 2012.

“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other Equity Interests as to
have more than 50% of the

 

9



--------------------------------------------------------------------------------

ordinary voting power for the election of directors or other managers of such
corporation, partnership, limited liability company or other entity. Unless the
context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Borrower including, without limitation, APPCIC and
UPCIC.

“Surplus Note” means that certain Insurance Capital Build-Up Incentive Program
Surplus Note dated November 9, 2006 made by UPCIC in favor of The State Board of
Administration of Florida in the original principal amount of $25,000,000, as
amended, restated, reissued, extended or modified from time to time.

“Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions (including, without limitation, puts, calls and covered
calls), currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, the pre-settlement funding exposure
thereunder from time to time determined by the Lender or any Affiliate of Lender
that is the counter-party under such Swap Contract.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Type” means, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined (i.e., a Prime Rate Advance or LIBOR Advance).

“Unencumbered Liquid Assets” means the following assets owned by Borrower which
(i) are not the subject of any Lien or other arrangement with any creditor to
have its claim satisfied out of the asset (or proceeds thereof) prior to the
general creditors of Borrower, and (ii) may be converted to cash within five
(5) Business Days: (A) Cash and Cash Equivalents, (B) securities issued,
guaranteed or insured by the U.S. or any of its agencies with maturities of not
more than one year from the date acquired; (C) certificates of deposit with
maturities of not more than one year from the date acquired and issued by a
United States federal or state chartered commercial bank of recognized standing,
which has capital and unimpaired surplus in excess of $500,000,000 and

 

10



--------------------------------------------------------------------------------

which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(D) investments in money market funds registered under the Investment Company
Act of 1940, which have net assets of at least $500,000,000 and at least 85% of
whose assets consist of securities and other obligations of the type described
in clauses (A) through (C) above, (E) marketable and liquid equity and debt
securities from companies with long-term senior unsecured indebtedness ratings
of at least A- from S&P or A3 from Moody’s, (F) municipal bonds that are rated
A- from S&P or A3 from Moody’s and are either insured or the proceeds of which
are escrowed in 100% U.S. government securities. For the purposes of testing the
applicable financial covenant in Section 4.10(a) hereof, the Unencumbered Liquid
Assets set forth in clauses (E) and (F) above shall be marked to market on the
date of the applicable test, or as soon prior to the date of such test as
possible.

“UPCIC” means Universal Property & Casualty Insurance Company, a Florida
domestic stock insurance company.

“U.S.” means the United States of America.

Section 1.2 Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the above-defined meanings
when used in the Note or any other Loan Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, unless otherwise
defined in such other document.

(b) Defined terms used in the singular shall import the plural and vice versa.

(c) The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provisions of this Agreement.

(d) Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears.

(e) The term “including” is by way of example and not limitation.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

11



--------------------------------------------------------------------------------

Section 1.3 Times of Day. Unless otherwise specified in the Loan Documents, time
references are to time in New York, New York.

Section 1.4 Currency. All calculations shall be in Dollars.

ARTICLE II

LOANS

Section 2.1 Commitment.

(a) Committed Amount. Subject to the terms and conditions herein set forth,
Lender agrees, during the Availability Period, to extend to Borrower a revolving
line of credit as more fully set forth in Section 2.2 hereof in an aggregate
amount not to exceed the Commitment Amount.

(b) Limitation on Borrowings. Notwithstanding anything to the contrary herein
contained, Lender shall not be required to advance any Borrowing or make any
conversion or continuation hereunder if:

(i) after giving effect to such Borrowing, conversion or continuation, the
Principal Obligation would exceed the Commitment Amount or an Event of Default
would occur;

(ii) an Event of Default or Potential Default exists; or

(iii) the conditions of Section 6 hereof are not satisfied.

Section 2.2 Revolving Credit Commitment. Subject to the terms and conditions
herein set forth, Lender agrees, on any Business Day during the Availability
Period, to make Loans to Borrower at any time and from time to time in an
aggregate outstanding principal amount up to the Commitment Amount at any such
time; provided, however, that, after making any such Loans, the Principal
Obligation would not exceed the Commitment Amount. Subject to the foregoing
limitation, the conditions set forth in Section 6 hereof and the other terms and
conditions hereof, Borrower may borrow, repay without penalty or premium, and
re-borrow Loans hereunder, during the Availability Period. Lender shall not be
obligated to fund any Loan if the interest rate applicable thereto under
Section 2.6 hereof would exceed the Maximum Rate in effect with respect to such
Loan.

Section 2.3 Borrowings, Conversions and Continuations of Borrowings.

(a) Request for Borrowing. Each Borrowing shall be made upon Borrower’s
irrevocable notice to Lender, which notice shall be substantially in the form of
Exhibit 2.3(a) attached hereto (each, a “Notice of Advance”), which may also be
given by telephone. Each such notice must be received by Lender not later than
2:00 p.m. (New York City time) at least: (i) three (3) Business Days prior to
the requested date of any Borrowing of LIBOR Advances; and (ii) on the same
Business Day of the requested date of any Borrowing of Prime Rate Advances. Each
telephonic notice by Borrower pursuant to this Section 2.3(a) must be confirmed
promptly by delivery to Lender of a written Notice of Advance, appropriately
completed. With respect to a maturing LIBOR Advance, Borrower shall give Lender,
prior to 2:00 p.m. (New York City time), at least three (3) Business Days prior
to the expiration of each Interest Period, written or telephonic notice of a
rate election in the form of a Notice of Continuation or Notice of Conversion,
which shall be irrevocable, and shall specify which portion of a Loan shall be
an Prime Rate Advance or a LIBOR Advance, as the case may be, subject to the
requirements set forth herein, together with, in the case of a LIBOR Advance,
the particular Interest Period in respect thereof.

 

12



--------------------------------------------------------------------------------

If Borrower fails to give a Notice of Continuation or Notice of Conversion when
required, that portion of any LIBOR Advance for which no Notice of Continuation
or Notice of Conversion was given shall continue to bear interest, from and
after the expiry date of the then current Interest Period as a LIBOR Advance in
the manner required hereunder, and with an Interest Period of the same duration
as the then prevailing one, until such time as Borrower shall give Lender a
timely Notice of Continuation or Notice of Conversion therefor. Each Notice of
Advance, Notice of Continuation or Notice of Conversion, as the case may be,
submitted by Borrower shall be deemed to be a representation and warranty that
the conditions specified in Sections 6 hereof have been satisfied on and as of
the date of the applicable Borrowing or interest rate election.

(b) Request for Continuations and Conversions of Borrowings. The Loans shall, at
Borrower’s request as described herein, be available in multiple Borrowings
bearing interest of different Types. The Loans made on the Closing Date shall
initially consist of a LIBOR Advance.

(c) Maximum Number of LIBOR Advances. Notwithstanding anything to the contrary
contained herein, Borrower shall not have the right to have more than three
(3) LIBOR Advances in the aggregate outstanding hereunder at any one time during
the term hereunder.

(d) Conversions and Continuations of Borrowings.

(i) Borrower shall have the right, with respect to: (A) any Prime Rate Advance,
two (2) Business Days prior to the requested date of conversion (a “LIBOR
Conversion Date”), to convert such Prime Rate Advance to a LIBOR Advance
(provided, that, such Prime Rate Advance is equal to or in excess of Five
Hundred Thousand Dollars ($500,000.00); and (B) any LIBOR Advance, on any
Business Day (a “Prime Rate Conversion Date”), to convert such LIBOR Advance to
a Prime Rate Advance (provided, however, that Borrower shall, on such Prime Rate
Conversion Date, make the payments required by Sections 2.9(e) and 2.9(f)
hereof, if any); in either case, by giving Lender written notice substantially
in the form of Exhibit 2.3(d)(i) attached hereto (a “Notice of Conversion”) of
such selection no later than 11:00 a.m. at least: (x) two (2) Business Days
prior to such LIBOR Conversion Date; or (y) one (1) Business Day prior to such
Prime Rate Conversion Date. Each Notice of Conversion shall be irrevocable and
effective upon notification thereof to Lender.

(ii) No later than 11:00 a.m. at least (x) two (2) Business Days prior to the
termination of an Interest Period related to a LIBOR Advance, Borrower shall
give Lender written notice in substantially the form of Exhibit 2.3(d)(ii)
attached hereto (the “Notice of Continuation”) whether it desires to continue
such LIBOR Advance. Each Notice of Continuation shall be irrevocable and
effective upon notification thereof to Lender.

 

13



--------------------------------------------------------------------------------

(iii) Except as otherwise provided herein, a LIBOR Advance may be continued or
converted only on the last day of an Interest Period for such LIBOR Advance.

Section 2.4 Minimum Amounts. Each Borrowing of, conversion to or continuation of
LIBOR Advances shall be in a principal amount that is an integral multiple of
$100,000.00 and not less than $500,000.00, and each Borrowing of, conversion to
or continuation of Prime Rate Advances shall be in an amount that is an integral
multiple of $100,000.00 and not less than $100,000.00; provided, however, that a
Prime Rate Advance may be in an aggregate amount that is equal to the portion of
the Loans which is not a LIBOR Advance.

Section 2.5 Funding. Provided that all conditions set forth in Section 6 hereof
have been satisfied, Lender, at Borrower’s expense, shall deliver the proceeds
of the initial Loans on the Closing Date in immediately available funds to an
account designated by Borrower.

Section 2.6 Interest; Payment of Interest.

(a) Interest Rate; Interest Payment Dates. Subject to the provisions of
subparagraph (b) of this Section 2.5: (i) each LIBOR Advance shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the LIBOR Rate for such Interest Period plus the Applicable
Margin; and (ii) each Prime Rate Advance shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Prime Rate plus the Applicable Margin. Accrued and unpaid interest
(A) on the Loans shall be due and payable in arrears on each Interest Payment
Date and on the Maturity Date, and (B) on any obligation of Borrower hereunder
on which Borrower is in default shall be due and payable at any time and from
time to time following such default upon demand by Lender. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law. All such interest payments when due shall be automatically
debited from the Designated Account.

(b) Default Interest. If any principal of, or interest on, the Loans is not paid
when due, then (in lieu of the interest rate provided in Section 2.6(a) hereof)
such past due principal and interest on the Loans shall bear interest at the
Default Rate, from the date it was due to, but excluding, the date it is paid.
If any other Event of Default hereunder shall occur, then (in lieu of the
interest rate provided in Section 2.6(a) hereof) the principal amount of the
Loans shall bear interest at the Default Rate, from the date of the occurrence
of such Event of Default until such Event of Default is cured or is waived.

(c) Determination of Rate. Each change in the rate of interest for any Borrowing
shall become effective, without prior notice to Borrower, automatically as of
the opening of business of Lender on the date of said change. Lender shall
promptly notify Borrower of the interest rate applicable to LIBOR Advances upon
determination of such interest rate. The determination of the LIBOR Rate by
Lender shall be conclusive in the absence of manifest error. At any time that
Prime Rate Advances are outstanding, Lender shall notify Borrower of any change
in Lender’s Prime Rate promptly following the public announcement of such
change.

 

14



--------------------------------------------------------------------------------

(d) Timing of Interest. Interest on the Loans and any portion thereof shall
commence to accrue in accordance with the terms of this Agreement and the other
Loan Documents as of the date of the disbursal of the Loans by Lender,
consistent with the provisions of this Section 2.6, notwithstanding whether
Borrower received the benefit of the Loans as of such date and even if the Loans
are held in escrow pursuant to the terms of any escrow arrangement or agreement.
With regard to the repayment of the Loans, interest shall continue to accrue on
any amount repaid until such time as the repayment has been received in federal
or other immediately available funds by Lender.

(e) No Setoff, Deductions, etc. All payments hereunder shall be made without any
deduction, abatement, set-off or counterclaim whatsoever, the rights to which
are specifically waived by Borrower.

Section 2.7 Note. The Loans to be made by Lender to Borrower hereunder shall be
evidenced by the Note. The Note shall: (a) on the Closing Date, be in a maximum
principal amount equal to $10,000,000; (b) be payable to the order of Lender at
the Lending Office; (c) bear interest in accordance with Section 2.6 hereof;
(d) be in substantially the form of Exhibit 2.7 (with blanks appropriately
completed in conformity herewith); and (e) be made by Borrower.

Section 2.8 Maturity Date; Payment of Obligations. The principal amount of the
Loans outstanding on the Maturity Date, together with all accrued but unpaid
interest thereon, shall be due and payable on the Maturity Date, together with
all other charges, fees, expenses and other sums due and owing hereunder and
under any other Loan Document.

Section 2.9 Payments; Voluntary and Mandatory Prepayments; Breakage.

(a) Payments. The entire unpaid principal amount of the Loans shall be due and
payable by Borrower to Lender on the Maturity Date as required under Section 2.8
hereof. All payments of principal of, and interest on, the Obligations under
this Agreement by Borrower to or for the account of Lender shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff by
Borrower. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Lender at Lending Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date such payment
is due. Funds received after 11:00 a.m. shall be treated for all purposes as
having been received by Lender on the first Business Day next following receipt
of such funds and any applicable interest or fees shall continue to accrue. If
any payment to be made by Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. All payments made on the Obligations shall be credited, to the extent of
the amount thereof, in the following manner: (a) first, against all costs,
expenses and other fees (including Attorney Costs) arising under the terms
hereof; (b) second, against the amount of interest accrued and unpaid on the
Obligations as of the date of such payment; (c) third, against all principal due
and owing on the Obligations as of the date of such payment; and (d) fourth, to
all other amounts constituting any portion of the Obligations.

 

15



--------------------------------------------------------------------------------

(b) Voluntary Prepayments. Borrower may, upon written notice to Lender, at any
time or from time to time, voluntarily prepay the Loans in whole or in part
without premium or penalty; provided that: (a) such notice must be received by
Lender not later than 11:00 a.m.: (i) two (2) Business Days prior to any date of
prepayment of a LIBOR Advance; and (ii) on the date of prepayment of a Prime
Rate Advance; (b) any prepayment of a LIBOR Advance shall be in a principal
amount of $250,000.00 or a whole multiple of $100,000.00 in excess thereof; and
(c) any prepayment of a Prime Rate Advance shall be in a principal amount of
$250,000.00 or a whole multiple of $100,000.00 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date (which shall be a Business Day) and amount of such
prepayment. If such written notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBOR Advance shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Sections 2.9(e) and 2.9(f).

(c) Interest Rate Not Ascertainable, etc. In the event that Lender shall have
determined (which determination shall, absent manifest error, be final,
conclusive and binding on Borrower) that on any date for determining the LIBOR
Rate, by reason of changes affecting the London interbank market, or Lender’s
position therein, (a) deposits in U.S. dollars are not being offered to banks in
the relevant interbank market for the applicable Interest Period of any LIBOR
Advance or (b) adequate and fair means do not exist for ascertaining the LIBOR
Rate, then in such event, Lender shall give telephonic or written notice to
Borrower of such determination. Until Lender notifies Borrower that the
circumstances giving rise to the suspension described herein no longer exist,
Lender shall not be required to make or maintain a LIBOR Advance and the
alternative rate of interest offered under this Agreement shall apply or, if no
such rate is offered, the rate of interest shall be determined by Lender in its
sole discretion.

(d) Illegality. In the event that Lender shall have determined (which
determination shall, absent manifest error, be final, conclusive and binding on
Borrower) at any time that compliance by Lender in good faith with any
applicable law, rule, regulation or order, or any request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority, prohibits or restrains the making or continuance of any LIBOR
Advance, then, in any such event, Lender shall give prompt telephonic notice to
Borrower of such determination, whereupon: (i) Borrower’s right to request a
LIBOR Advance shall be immediately suspended, and (ii) that portion of the Loans
bearing interest based on the LIBOR Rate shall automatically and immediately
convert to a Prime Rate Advance, and shall be subject to Section 2.9(f).

(e) Increased Costs. If, by reason of the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements or regulations regarding capital adequacy) in or in the
interpretation of any Legal Requirement, or the compliance with any guideline or
request from any central bank or other governmental or quasi-governmental
authority exercising supervisory authority over Lender or its holding company or
their activities (whether or not having the force of law), (i) Lender or its
holding company or Lending Office shall be subject to any tax, duty or other
charge with respect to any portion

 

16



--------------------------------------------------------------------------------

of the Loans, or the basis of taxation of payments to Lender or its holding
company or Lending Office of the principal of or interest on any portion of the
Loans shall change (except for changes in the rate of tax on the overall net
income of Lender or its holding company or Lending Office, imposed by the
jurisdiction in which Lender’s principal office or its holding company’s
principal office or its Lending Office is located); (ii) any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, deposit insurance or similar requirement against
assets of, deposits with or for the account of, or credit extended by, Lender or
its Lending Office shall be imposed or deemed applicable or any other condition
affecting any portion of the Loans shall be imposed on Lender or its Lending
Office or the secondary Eurodollar market; or (iii) Lender or its holding
company or Lending Office is required to increase the amount of capital required
to be maintained or the rate of return on capital to Lender, or its holding
company or Lending Office, is reduced, and as a result of any of the foregoing
there shall be any increase in the cost to Lender of making, funding or
maintaining any portion of the Loans, or there shall be a reduction in the
amount received or receivable by Lender or its holding company or Lending
Office, or in the rate of return to Lender or its holding company or Lending
Office, then Borrower shall from time to time, upon written notice from and
demand by Lender pay to Lender within five (5) Business Days after the date
specified in such notice and demand, additional amounts sufficient to compensate
Lender against such increased cost or diminished return (but provided that
Lender is also charging such additional amounts to other borrowers similarly
situated as Borrower). A certificate as to the amount required to compensate
Lender, submitted to Borrower by Lender, shall, except for manifest error, be
final, conclusive and binding for all purposes. The provisions of this Section
shall survive repayment of the Loans and cancellation of this Agreement.
Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

(f) Loss Compensation. Borrower shall compensate Lender, upon its written
request (which request shall, absent manifest error, be final, conclusive and
binding upon Borrower), for all actual losses, expenses and liabilities
(including, without limitation, any interest paid by Lender on funds borrowed by
it to make or carry any LIBOR Advance to the extent not recovered by Lender in
connection with the re-employment of such funds), which Lender may sustain:
(i) if for any reason a conversion to a LIBOR Advance does not occur on the date
specified therefore in the relevant Notice of Continuation or Conversion, as the
case may be, or (ii) if any repayment (or conversion) of a LIBOR Advance occurs
on a date which is not the last day of the then current Interest Period whether,
in the case of repayment, such repayment is voluntary or occurs for any other
reason including demand, or whether, in the case of conversion, such conversion
occurs for any reason specified in Sections 2.9(d) or 2.9(e). The provisions of
this Section 2.9(f) shall survive repayment of the Loans and the cancellation of
this Agreement.

 

17



--------------------------------------------------------------------------------

Section 2.10 Lending Office. Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of Lender as its Lending Office (and the office
to whose accounts payments are to be credited) for any LIBOR Advance;
(b) designate its principal office or a branch, subsidiary or Affiliate as its
Lending Office (and the office to whose accounts payments are to be credited)
for any Prime Rate Advance and (c) change its Lending Office from time to time
by notice to Borrower. In such event, Lender shall continue to hold the Note, if
any, evidencing its Loans for the benefit and account of such branch, subsidiary
or Affiliate. Lender shall be entitled to fund all or any portion of the Loans
in any manner it deems appropriate, consistent with the provisions Section 2.4
hereof.

Section 2.11 Ranking of Loans, Scope of Recourse. The Obligations of Borrower
shall be senior obligations of Borrower which Borrower hereby agrees to repay
upon the terms and conditions set forth herein and in the other Loan Documents.
Nothing contained herein or in any other Loan Document shall be deemed to be a
release, waiver, discharge or impairment of this Agreement or such other Loan
Documents, or shall preclude Lender from seeking to exercise its rights
hereunder.

Section 2.12 Use of Proceeds. The proceeds of the Loans shall be used by
Borrower solely (a) to repurchase and redeem the Equity Interests of Borrower
from its equityholders and (b) for working capital and other general corporate
purposes. Lender shall have no liability, obligation, or responsibility
whatsoever with respect to Borrower’s use of the proceeds of the Loans.

Section 2.13 Certain Fees.

(a) Facility Fee. The Borrower shall pay to the Lender a facility fee in the
aggregate amount of fifty (50) basis points (0.50%) of the Commitment Amount as
of the Closing Date ($50,000) (the “Facility Fee”), which Facility Fee is due
and payable in full on the Closing Date. The Facility Fee shall be deemed earned
and nonrefundable whether or not any Loans are made hereunder.

(b) Unused Commitment Fee. Borrower shall pay to Lender an unused commitment fee
on the average daily amount by which the Commitment Amount exceeds the
outstanding balance of the Loans, commencing from the Closing Date to the
Maturity Date, at the rate of 0.50% per annum, payable in arrears on the fifth
(5th) Business Day of the month immediately following each quarterly period
commencing from the date hereof and, if earlier, on the Maturity Date (the
“Unused Commitment Fee”). Borrower and Lender acknowledge and agree that the
Unused Commitment Fee payable hereunder is a bona fide unused commitment fee and
is intended as reasonable compensation to Lender for committing to make funds
available to Borrower as described herein and for no other purposes.

Section 2.14 Computation of Interest and Fees. All computations of interest with
respect to the Loans shall be made by Lender on the basis of a year of 360 days
for the actual number of days (including the first day, but excluding the last
day) in the period for which such interest is payable; provided, however, that
if such computation shall cause the amount of interest payable hereunder to
exceed the Maximum Rate, all computations of interest shall be made upon the
basis of a year of 365 or 366 days, as applicable. Computations of fees
hereunder shall be made by Lender on the basis of a year of 360 days for the
actual number of days (including the first day, but excluding the last day) for
the period calculated.

 

18



--------------------------------------------------------------------------------

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if Borrower shall be required by applicable law to deduct
any Indemnified Taxes (including any Other Taxes) from such payments, then:
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) Lender receives an amount equal to the sum it would
have received had no such deductions been made; (ii) Borrower shall make such
deductions; and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subparagraph (a) immediately above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. Borrower shall indemnify Lender, immediately
upon demand therefore, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) paid by Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (except to
the extent such penalties and interest have arisen as a result of Lender’s
failure to pay such amounts in a timely manner). A certificate as to the amount
of such payment or liability delivered to Borrower by Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.

(e) Tax Forms. Any assignee hereunder of Lender shall deliver to Borrower (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such assignee becomes a lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower, but only if such
assignee is legally entitled to do so), whichever of the following is applicable
(it being understood and agreed that if Lender or its assignee is not a United
States Person and fails to provide any such form as follows, Borrower shall not
be required to make the increased payments):

 

19



--------------------------------------------------------------------------------

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI or Form W-9;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code: (i) a
certificate to the effect that such Foreign Lender is not: (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code; (2) a “10
percent shareholder” of Borrower within the meaning of section 881(c)(3)(B) of
the Internal Revenue Code; or (3) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Internal Revenue Code; and (ii) duly completed
copies of Internal Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

The parties hereto understand and agree that the tax forms required to be
provided by a Foreign Lender pursuant to this subparagraph (e) of this
Section 2.15 shall establish a complete exemption from United States federal
withholding tax with respect to payments required to be made hereunder by
Borrower that is resident for tax purposes in the United States.

(f) Treatment of Certain Refunds. If Lender receives a refund of any Taxes or
Other Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section, it shall
pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses of Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that Borrower, upon the request of Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to Lender in
the event Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Borrower or any other Person.

Section 2.16 Absolute Liability of Borrower. The liability of Borrower shall be
absolute and unconditional and without regard to the liability of any other
Person. Furthermore, Borrower covenants and agrees that its agreement to be
liable hereunder is made notwithstanding the fact that Borrower may not receive
any of the proceeds of any Loans hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Lender to make the Loans hereunder, Borrower represents and warrants
to Lender that:

Section 3.1 Organization, Power and Authority.

(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of State of Delaware. Borrower and its Subsidiaries have
full power and authority and legal right and all governmental licenses,
consents, and approvals necessary to own and operate their respective properties
and carry on their respective businesses as now conducted; and are qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary, in each case with such exceptions as
would not have a material adverse effect on the business, financial condition or
operations of Borrower and its Subsidiaries or the ability of Borrower to
perform its Obligations hereunder.

(b) Borrower and each Subsidiary, as applicable, possess a license, certificate
of authority or other authorization to transact insurance or reinsurance (a
“Certificate of Authority”) in each jurisdiction in which Borrower or such
Subsidiary is required to possess such Certificate of Authority. All
Certificates of Authority are in full force and effect. Attached hereto as
Exhibit 3.1(b) are copies of all current Certificates of Authority.

Section 3.2 Company Action. Borrower has all necessary or other power and
authority to execute, deliver and perform this Agreement and the Loan Documents
to which it is a party, and to perform all obligations arising or created under
this Agreement and the Loan Documents to which it is a party; the execution,
delivery and performance by Borrower of this Agreement and the Loan Documents to
which it is a party, and all obligations arising or created under this Agreement
and the Loan Documents to which it is a party, have been duly authorized by all
necessary and appropriate corporate or other action on its part; and this
Agreement and the Loan Documents to which it is a party have each been duly and
validly executed and delivered by Borrower.

Section 3.3 Legal Right. Borrower has all requisite legal right to execute and
deliver this Agreement and the Loan Documents applicable to Borrower, together
with all other documents contemplated herein to be executed by Borrower, and to
consummate the transactions and perform the Obligations hereunder and
thereunder.

Section 3.4 No Conflicts or Consents; Compliance with Legal Requirements.

(a) None of the execution and delivery of this Agreement or the other Loan
Documents, the consummation of any of the transactions herein or therein
contemplated, or the compliance with the terms and provisions hereof or with the
terms and provisions thereof, will contravene or conflict with (i) any provision
of any of Borrower’s or any Subsidiary’s Constituent Instruments, (ii) any Legal
Requirement to which Borrower or any Subsidiary is subject or any judgment,
license, order, or permit applicable to Borrower or any Subsidiary or (iii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which Borrower or any Subsidiary is a party or by which Borrower or any
Subsidiary may be bound, or to which Borrower or any Subsidiary may be subject.

 

21



--------------------------------------------------------------------------------

No consent, approval, authorization or order of, or notice to, any court or
Governmental Authority or third party is required in connection with the
execution and delivery by Borrower of this Agreement or the Loan Documents
applicable to Borrower or any Subsidiary or to consummate the transactions
contemplated hereby or thereby.

(b) Neither Borrower nor any Subsidiary is (i) the subject of any investigation,
supervision, conservation, rehabilitation, liquidation, receivership, insolvency
or other similar proceeding or (ii) operating under any written or oral formal
or informal agreement or understanding with the licensing authority of any
jurisdiction or other Governmental Authority, in either case, which restricts
the conduct of its business, or requires it to take, or to refrain from taking,
any action.

(c) Borrower and each Subsidiary has (i) timely paid all guaranty fund
assessments that are due and (ii) provided for all such assessments in
Borrower’s and such Subsidiary’s financial statements to the extent necessary to
be in conformity with SAP.

Section 3.5 Enforceable Obligations. This Agreement and the other Loan Documents
to which a Borrower is a party are the legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject only to
Debtor Relief Laws and general principles of equity.

Section 3.6 Financial Statements.

(a) The financial statements of Borrower dated as of December 31, 2012 (which
include a balance sheet, income and expense statement and statement of
contingent liabilities) disclosed in Borrower’s annual report on Form 10-K filed
with the SEC for the fiscal year ending December 31, 2012 are true and correct
in all material respects, fairly present the financial condition of Borrower and
its Subsidiaries as of the date thereof, and no material adverse change has
occurred in the financial condition of Borrower and its Subsidiaries since the
date thereof.

(b) The annual statutory financial statements of Borrower filed or submitted
with the OIR for the prior three (3) fiscal years and delivered to Lender were
prepared in accordance with SAP.

Section 3.7 No Untrue Statement; Absence of Undisclosed Liabilities.

(a) No Untrue Statement. Neither this Agreement nor any other document,
certificate or statement furnished to Lender by Borrower, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading or
incomplete. No representation or warranty of Borrower contained herein or made
hereunder and no report, statement, certificate, schedule or other document
furnished or to be furnished by Borrower in connection with the transactions
contemplated by this Agreement and any Loan Document contains or will contain a
misstatement of a material fact or omits or will omit to state a material fact
required to be stated therein in order to make any statements contained therein,
in light of the circumstances under which it is made, not misleading; each
representation and warranty shall remain true and correct

 

22



--------------------------------------------------------------------------------

in all material respects to the extent required under this Agreement, the Loan
Documents or this Agreement.

(b) Absence of Undisclosed Liabilities. Borrower and its Subsidiaries have no
liabilities or obligations, either accrued, absolute, contingent or otherwise,
other than (i) the Obligations, (ii) the liabilities and obligations set forth
in Borrower’s financial statements previously delivered to Lender as described
in Section 3.6 hereof and (iii) other immaterial liabilities and obligations
incurred by Borrower and its Subsidiaries in the ordinary course of business.

Section 3.8 No Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings pending, or to the
knowledge of Borrower, threatened, against Borrower or any Subsidiary that would
reasonably be expected to result in a Material Adverse Effect.

Section 3.9 Taxes. Subject to any right of extension, all federal and material
state and local tax returns required to be filed by Borrower or any Subsidiary
in any jurisdiction have been filed and all taxes, assessments, fees, and other
governmental charges upon Borrower or any Subsidiary or upon any of its
properties, income or franchises have been paid prior to the time that such
taxes could give rise to a Lien thereon. There is no proposed tax assessment
against Borrower or any Subsidiary or any basis for such assessment which is
material and is not being contested in good faith.

Section 3.10 Chief Executive Office; Records. The chief executive office of
Borrower and the place where Borrower keeps its books and records, including
recorded data of any kind or nature, regardless of the medium or recording,
including software, writings, plans, specifications and schematics, has been and
will continue to be at Borrower’s office at 1110 West Commercial Boulevard,
Suite 100, Fort Lauderdale, Florida 33309 (unless Borrower notifies Lender in
writing promptly following the date of such change). Borrower’s federal
taxpayer’s identification number is 65-023984.

Section 3.11 Compliance with Legal Requirements.

(a) Borrower and each Subsidiary are in compliance in all material respects with
all Legal Requirements which are applicable to Borrower and such Subsidiary or
their assets or properties. The transactions described in the Loan Documents
shall be pursuant to the provisions of all applicable Legal Requirements and
will not conflict with such Legal Requirements.

(b) No Subsidiary is restricted, prohibited or limited in any way from making
Distributions to Borrower under its Constituent Instruments or any Legal
Requirements applicable to such Subsidiary other than the limitations set forth
in the FIC with respect to the aggregate amount of Distributions permitted in
any fiscal year without the prior approval by the OIR.

Section 3.12 Anti-money Laundering. Neither Borrower nor any Subsidiary is a
person (a) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)),

 

23



--------------------------------------------------------------------------------

(b) who engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2, or (c) on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

Section 3.13 Foreign Trade Regulations. Neither Borrower nor any Subsidiary is
(a) a person included within the definition of “designated foreign country” or
“national” of a “designated foreign country” in Executive Order No. 8389, as
amended, in Executive Order No. 9193, as amended, in the Foreign Assets Control
Regulations (31 C.F.R., Chapter V, Part 500, as amended), in the Cuban Assets
Control Regulations of the United States Treasury Department (31 C.F.R., Chapter
V, Part 515, as amended) or in the Regulations of the Office of Alien Property,
Department of Justice (8 C.F.R., Chapter II, Part 507, as amended) or within the
meanings of any of the said Orders or Regulations, or of any regulations,
interpretations, or rulings issued thereunder, or in violation of said Orders or
Regulations or of any regulations, interpretations or rulings issued thereunder;
or (b) an entity listed in Section 520.101 of the Foreign Funds Control
Regulations (31 C.F.R., Chapter V, Part 520, as amended).

Section 3.14 Solvency. Borrower has not entered into the transactions hereunder
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and has received reasonably equivalent value in exchange for its
obligations hereunder and under the Loan Documents. On the date of each Loan and
after and giving effect to such Loan and the disbursement of the proceeds of
such Loan pursuant to Borrower’s instructions, Borrower is and will be Solvent.

Section 3.15 No Setoff. There exists no right of setoff, deduction or
counterclaim on the part of Borrower against Lender or any of Lender’s
Affiliates.

Section 3.16 Listing. Borrower’s common stock is listed on the NYSE MKT LLC and
satisfies all requirements for the continuation of such listing thereon.
Borrower has not received any notice that its common stock will be delisted from
the NYSE MKT LLC or that its common stock does not meet all requirements for
such listing.

ARTICLE IV

AFFIRMATIVE COVENANTS

So long as any portion of the Loans remains outstanding hereunder, and until
payment in full of the Obligations under this Agreement and the other Loan
Documents, Borrower agrees that, unless Lender shall otherwise consent in
writing:

Section 4.1 Financial Statements; Reports and Notices; Access. Borrower
covenants and agrees that Borrower and its Subsidiaries (i) shall keep and
maintain complete and accurate books and records, and (ii) shall permit Lender
and any authorized representatives of Lender to have access to and to inspect
and examine (and to take notes with respect to) the books and records, any and
all accounts, data and other documents of Borrower and its Subsidiaries at all
reasonable times upon the giving of reasonable notice of such intent. Borrower
shall also provide to Lender, within ten (10) days of Lender’s request therefor,
such financial

 

24



--------------------------------------------------------------------------------

statements and evidence of expenses and earnings as are kept by Borrower and its
Subsidiaries and other documentation and information of Borrower and its
Subsidiaries as Lender may reasonably request. Furthermore, Lender shall have
the right, at any time and from time to time, to engage Plante & Moran PLLC or
any other independent public accountants of recognized national standing to
audit the books and records of Borrower and its Subsidiaries. Borrower shall be
obligated to pay for the reasonable cost of any such audit. In addition,
Borrower shall deliver to Lender the following:

(a) SEC Reports. Promptly after the same become publicly available, copies of
all annual, regular, special and periodic reports, proxy statements and
registration statements, including, without limitation, its annual reports on
Form 10-K, its quarterly reports on Form 10-Q and any Form 8-K filings (other
than exhibits thereto and any registration statements on Form S-8 or its
equivalent) filed by Borrower or any Subsidiary with the SEC or with any
national securities exchange.

(b) Tax Returns and Filings. Promptly upon Lender’s request, true and correct
copies of the filed federal income tax returns (including, without limitation,
all schedules and K-1s thereto) of Borrower and its Subsidiaries as filed with
the appropriate officials, promptly following the filing of same. Furthermore,
Borrower shall, and shall cause its Subsidiaries to, timely file, all foreign,
federal, state and local tax returns applicable to it (or any extensions for
filing in connection with same) and pay all such required taxes.

(c) Compliance Certificate. Simultaneously with the delivery of its annual
reports on Form 10-K and its quarterly reports on Form 10-Q, in each case,
referred to in clause (a) above, a certificate of Borrower substantially in the
form of Exhibit 4.1(c) attached hereto (with blanks appropriately completed in
conformity herewith) (the “Compliance Certificate”).

(d) Insurance Financial Statements and Reports. Simultaneously with (i) the
filing, submission or delivery thereof, copies of the annual and quarterly
reports filed or submitted with the OIR, all of which shall be prepared in
accordance with SAP, and any other material filings or correspondence delivered
to the OIR or any other insurance authority relating to Borrower or any
Subsidiary and (ii) the receipt thereof, a copy of any triennial examination
relating to Borrower or any Subsidiary issued by any Governmental Authority.

(e) Commencement of Certain Actions. Promptly after the commencement thereof,
written notice of any action or proceeding relating to Borrower or any
Subsidiary by or before any Governmental Authority (including, without
limitation, the OIR or any other insurance authority) as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, would have a Material Adverse Effect.

(f) Additional Information. Such other information relating to Borrower and its
Subsidiaries, as Lender may from time to time reasonably request.

Section 4.2 Insurance.

(a) Borrower shall, and shall cause each Subsidiary to, maintain insurance
coverage on its physical assets and against other business risks in such amounts
and of such types with such insurers (rated A- or higher by AM Best) as are
customarily carried by companies similar in size and nature.

 

25



--------------------------------------------------------------------------------

(b) Borrower shall, and shall cause each Subsidiary to, maintain reinsurance
programs with substantially the same coverage, at the same cost, with the same
carriers, as in effect on the Closing Date. Attached as Exhibit 4.2(b) is a true
and accurate summary of the reinsurance programs of Borrower and its
Subsidiaries as of the Closing Date.

Section 4.3 Payment of Taxes. Borrower shall, and shall cause each Subsidiary
to, pay and discharge all Taxes imposed upon Borrower and such Subsidiary, upon
its income or profits, or upon any property belonging to Borrower and such
Subsidiary before delinquent, if such failure would have a Material Adverse
Effect; provided, however, that neither Borrower nor any Subsidiary shall be
required to pay any such Tax if and so long as the amount, applicability, or
validity thereof shall currently be contested in good faith by appropriate
proceedings and appropriate reserves therefore have been established as
determined by Lender in its reasonable discretion.

Section 4.4 Maintenance of Existence and Rights; Ownership.

(a) Borrower shall, and shall cause each Subsidiary to, preserve and maintain
its existence as a corporation, limited liability company or limited
partnership, as applicable, in its state of organization and all of its
privileges and rights in the normal conduct of its business and in accordance
with all valid regulations and orders of any Governmental Authority the failure
of which would have a Material Adverse Effect.

(b) Borrower shall, and shall cause each Subsidiary to, possess a Certificate of
Authority in each jurisdiction in which Borrower and such Subsidiary is required
to possess such Certificate of Authority and shall at all times maintain such
Certificate of Authority in full force and effect.

(c) Borrower shall, and shall cause each Subsidiary to, (i) timely pay all
guaranty fund assessments that are due and (ii) provide for all such assessments
in Borrower’s and such Subsidiary’s financial statements to the extent necessary
to be in conformity with SAP.

Section 4.5 Notices. Borrower shall provide to Lender as soon as possible, and
in any event within three (3) Business Days after the receipt of actual
knowledge of the occurrence of a Potential Default or Event of Default
continuing on the date of such statement, a statement of Borrower setting forth
the details of such Potential Default or Event of Default, and the action which
Borrower proposes to take with respect thereto. Borrower shall also provide to
Lender promptly after it receives actual knowledge of the commencement thereof,
notice of (i) any change to Borrower or any Subsidiary that would have a
Material Adverse Effect, or (ii) any action or proceeding relating to Borrower
or any Subsidiary by or before any court, governmental agency or arbitral
tribunal as to which, if adversely determined, would result in a Material
Adverse Effect. Additionally, Borrower shall immediately notify Lender of any of
the following events: (i) any default under any material agreement, contract, or
other instrument to which Borrower or any Subsidiary is a party or by which any
of Borrower’s or any Subsidiary’s properties are bound and which remains uncured
beyond the expiration of the applicable grace period, if any, or any
acceleration of the maturity of any Indebtedness owing by Borrower or any
Subsidiary; (ii) any uninsured claim against or affecting Borrower or any
Subsidiary or any of Borrower’s or any Subsidiary’s properties in an amount
greater than $250,000; (iii) any notice of issuance by the SEC, any state
securities commission or any other Governmental Authority of any stop order or
of any order preventing or suspending any offering of any securities of
Borrower, or of the suspension of the qualification of the common stock of
Borrower for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose; (iv) any material notice received by Borrower
or any Subsidiary from any Governmental Authority including, without limitation,
the OIR or any other insurance authority; (v) the loss of a Certificate of
Authority by Borrower or any Subsidiary in any jurisdiction; and (vi) any
material change in any reinsurance program maintained by Borrower or any
Subsidiary.

 

26



--------------------------------------------------------------------------------

Section 4.6 Compliance with Law. Borrower shall, and shall cause each Subsidiary
to, comply in all material respects with all Legal Requirements applicable to
Borrower and such Subsidiary.

Section 4.7 Authorizations and Approvals. Borrower shall promptly obtain, from
time to time at Borrower’s own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
Borrower to comply in all material respects with Borrower’s Obligations.

Section 4.8 Listing. Borrower shall maintain the listing of its common stock on
the NYSE MKT LLC and shall comply in all material respects with Borrower’s
reporting, filing and other obligations with the SEC.

Section 4.9 Hedging Arrangement. Borrowers shall maintain at all times a Swap
Contract, in the form of a Catastrophe Risk-Link Swap, with a notional amount of
not less than $20,000,000 and otherwise in form and substance acceptable to
Lender.

Section 4.10 Financial Covenants. So long as any Obligation shall remain unpaid,
Borrower shall comply with the following financial covenants (and shall deliver
to Lender a Compliance Certificate evidencing compliance with such covenants at
the end of each fiscal quarter in accordance with Section 4.1(c) hereof):

(a) Unencumbered Liquid Assets. Borrower shall at all times maintain on deposit
Unencumbered Liquid Assets of not less than Five Million Dollars ($5,000,000).
This Unencumbered Liquid Assets covenant shall be tested at the end of each
fiscal quarter.

(b) Shareholders’ Equity. Borrower shall maintain at all times Shareholders’
Equity of not less than One Hundred Twenty Million Dollars ($120,000,000). This
covenant shall be tested at the end of each fiscal quarter.

(c) Maximum Leverage Percentage. As of the last day of each fiscal quarter, the
Maximum Leverage Percentage of Borrower and its Subsidiaries shall be equal to
or less than thirty percent (30%).

 

27



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS

So long as any portion of the Loans remains outstanding hereunder, and until
payment and performance in full of the Obligations under this Agreement and the
other Loan Documents, Borrower agrees that, without the prior express written
consent of Lender in its sole and absolute discretion:

Section 5.1 Indebtedness. Borrower shall not, nor shall it permit any Subsidiary
to, incur any Indebtedness, except for Permitted Indebtedness.

Section 5.2 Liens. Borrower shall not, nor shall it permit any Subsidiary to,
create or suffer to exist any Lien, or cause any other Person to create or
suffer to exist any Lien, upon any of its assets other than Permitted Liens.

Section 5.3 Restricted Payments. Borrower shall not declare or make any
Distributions except that (a) Borrower may make Distributions in order to
repurchase and redeem its Equity Interests from its equityholders and
(b) Borrower may make any other Distributions to its equityholders so long as no
Potential Default or Event of Default has occurred and is continuing at the time
of and immediately after making such Distribution.

Section 5.4 Mergers or Dispositions. Borrower shall not, nor shall it permit any
Subsidiary to, liquidate, dissolve, terminate or otherwise cease its operations,
merge into, or consolidate with, any other Person, or convey, sell, lease,
assign, transfer or otherwise dispose of any of its assets to any other Person
except that Borrower may liquidate or dissolve any immaterial Subsidiary so long
as (a) Borrower provides Lender with written notice of such liquidation or
dissolution five (5) Business Days prior thereto, (b) Borrower determines in
good faith that such liquidation or dissolution is in the best interests of
Borrower and it is not materially disadvantageous to Lender and (c) no Event of
Default or Potential Default has occurred and is continuing both immediately
before and after giving effect to such liquidation or dissolution.

Section 5.5 Ownership; Constituent Instruments. Borrower shall not, nor shall it
permit any Subsidiary to, change the organizational structure of Borrower or
such Subsidiary, or change the status of or otherwise materially change,
materially amend or materially modify any of the Constituent Instruments of
Borrower or such Subsidiary.

Section 5.6 Affiliate Transactions. Borrower shall not, nor shall it permit any
Subsidiary to, enter into any transaction, including, without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to Borrower or such Subsidiary or such
Affiliate than would obtain in a comparable arm’s length transaction with a
Person not an Affiliate; and, enter into any management, operational or other
similar type of contract, agreement or other arrangement in connection with
Borrower or such Subsidiary, without the prior written consent of Lender, or
enter into any modification or amendment to any such contract, agreement or
other arrangement not approved by Lender in accordance with this Section 5.6.

 

28



--------------------------------------------------------------------------------

Section 5.7 Restrictive Agreements. Borrower shall not, nor shall it permit any
Subsidiary to, enter into any agreement or instrument that by its terms
restricts the payment of Distributions to Borrower.

Section 5.8 Business Activities. Borrower shall not engage in any business or
conduct any activity (including the making of any investment or payment), other
than (a) actions incidental to it being the holding company of its Subsidiaries,
(b) the making of Distributions to its equityholders as permitted under
Section 5.3 hereof, (c) the performance of its obligations under the Loan
Documents and (d) the performance of ministerial activities and the payment of
taxes and administrative fees.

ARTICLE VI

CONDITIONS PRECEDENT TO LOANS

Section 6.1 Conditions to Initial Advance of the Loans. The obligation of Lender
to make the initial Loans hereunder on the Closing Date is subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:

(a) Agreement. Lender shall have received this Agreement duly executed and
delivered by Borrower.

(b) Note. Lender shall have received the Note, drawn to the order of Lender,
duly executed and delivered by Borrower.

(c) Opinions. Lender shall have received the legal opinions of (i) K&L Gates
LLP, counsel to Borrower and (ii) Radey Thomas Yon & Clark, P.A., insurance
regulatory counsel to Borrower, each in form and substance satisfactory to
Lender.

(d) Performance and Compliance. Borrower shall have performed and complied with
all agreements and conditions in this Agreement and the Loan Documents which are
required to be performed or complied with by Borrower on or prior to the Closing
Date.

(e) Compliance Certificate. Lender shall have received a Compliance Certificate
evidencing, to the satisfaction of Lender, (i) Unencumbered Liquid Assets
maintained on deposit by Borrower and its Subsidiaries as of the Closing Date of
not less than Five Million Dollars ($5,000,000) (including copies of the most
recent bank and brokerage statements of Borrower and its Subsidiaries) and
(ii) a Maximum Leverage Percentage not greater than thirty percent (30%).

(f) Fees, Costs and Expenses. Lender shall have received payment of all fees and
expenses of Lender in connection with the Loans and other amounts due and
payable by Borrower on or prior to the date hereof, including Lender’s facility
fee of $50,000 and reimbursement or payment of all reasonable expenses required
to be reimbursed or paid by Borrower hereunder, including the Attorney Costs of
Lender’s counsels, Loeb & Loeb LLP and Fowler White Boggs P.A.

 

29



--------------------------------------------------------------------------------

(g) Insurance Financial Statements; Reports. Lender shall have received
(i) Borrower’s annual statutory financial statements filed with the OIR for the
prior three (3) fiscal years and (ii) the most recent triennial examination
relating to Borrower or any Subsidiary issued by any Governmental Authority.

(h) Other Approvals and Documents. Lender shall have received such other
approvals, certificates, instruments and documents as it may have reasonably
requested from Borrower.

Section 6.2 Conditions to Each Advance of the Loans. Lender shall not be
required to make any Loan (including the initial Loans) hereunder unless:

(a) Representations and Warranties. All of the representations and warranties of
Borrower herein or in any other Loan Document are and will be true and correct
in all material respects both immediately before and after giving effect to such
Loan, except to the extent such representations and warranties relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b) Notice of Advance. Borrower executes and delivers to Lender a Notice of
Advance pursuant to Section 2.3(a) hereof with respect to such Loan.

(c) Default. No Event of Default or Potential Default shall have occurred and be
continuing both immediately before and after giving effect to such Loan.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.1 Events of Default. An Event of Default shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing:

(a) Failure to Pay. Borrower shall fail to pay when due: (i) any principal of
the Obligations; or (ii) any fee, interest on the Obligations, expense, or other
payment required hereunder;

(b) Failure to Perform Certain Acts. Borrower shall fail to perform or observe
any of the terms, covenants, conditions or provisions of Articles IV and V
hereof;

(c) Failure to Perform Generally. Borrower shall fail to perform or observe any
other covenant, agreement or provision to be performed or observed under this
Agreement or any other Loan Document applicable to it, and such failure shall
not be rectified or cured to Lender’s satisfaction within thirty (30) days after
written notice thereof by Lender to Borrower;

(d) Misrepresentation. Any representation or warranty of Borrower in any Loan
Document or any amendment to any thereof shall prove to have been false or
misleading in any material respect at the time made or intended to be effective;

 

30



--------------------------------------------------------------------------------

(e) Cross-Defaults, etc. Borrower or any Subsidiary shall (i) default in any
payment of Indebtedness to Lender or any Affiliate of Lender (excluding any such
payment which is specifically governed by subparagraph (a) above of this
Section 7.1), or any payment of Indebtedness in excess of $250,000 payable to
any other Person (including, without limitation, the Surplus Note) beyond any
period of grace or forbearance provided with respect thereto; or (ii) default in
the performance of any other agreement, term or condition contained in any
agreement under which any Indebtedness to Lender or any Affiliate of Lender or
Indebtedness in excess of $250,000 payable to any other Person (including,
without limitation, the Surplus Note) is created if the effect of such default
is to cause, or to permit the holder or holders of such Indebtedness (or any
representative on behalf of such holder or holders) to cause, such Indebtedness
to become due prior to its stated maturity (unless such default shall be
expressly waived by the holder or holders of such Indebtedness or an authorized
representative on their behalf) or any demand is made for payment of any
Indebtedness to Lender any Affiliate of Lender or any other Person which is due
on demand and such demand is not honored within the time period required;

(f) Bankruptcy, etc. Borrower or any Subsidiary shall: (A)(i) apply for or
consent to the appointment of a receiver, trustee, custodian, intervenor, or
liquidator of itself or of all or a substantial part of its assets; (ii) file a
voluntary petition in bankruptcy or admit in writing that it is unable to pay
its Indebtedness as it becomes due; (iii) make a general assignment for the
benefit of creditors; (iv) file a petition or answer seeking reorganization or
an arrangement with creditors or to take advantage of any Debtor Relief Laws;
(v) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceeding; or (vi) take any other action for the
purpose of effecting any of the foregoing; and/or (B) an order, order for
relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking
reorganization of Borrower or any Subsidiary or appointing a receiver,
custodian, trustee, intervenor, or liquidator of Borrower or any Subsidiary, or
of all or substantially all of its assets, and such order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days;

(g) Judgments. A final judgment or order for the payment of money in excess of
$250,000 which shall not be fully covered by insurance shall be rendered against
Borrower or any Subsidiary, and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect for any period of sixty (60) consecutive days
and which judgment shall have a Material Adverse Effect in Lender’s reasonable
opinion;

(h) Repudiation in General, etc. This Agreement or any other Loan Document
shall, at any time after their respective execution and delivery and for any
reason whatsoever, cease to be in full force and effect or shall be declared to
be null and void (other than by any action on behalf of Lender), or the validity
or enforceability thereof shall be contested by Borrower; or Borrower shall
improperly deny that it has any further liability or obligation under this
Agreement or any of the other Loan Documents;

 

31



--------------------------------------------------------------------------------

(i) Assignments. If Borrower attempts to assign its rights and obligations under
this Agreement or any of the other Loan Documents applicable to it or any
interest herein or therein;

(j) Material Adverse Effect. There shall occur a material adverse change in the
condition (financial or otherwise) of Borrower or any Subsidiary or any other
event which, in the sole and reasonable discretion of Lender, is deemed likely
to result in a Material Adverse Effect;

(k) Execution and Attachment. A writ of execution or attachment or any similar
process shall be issued or levied against all or any part of or interest in any
of the properties or assets of Borrower or any Subsidiary which shall have a
Material Adverse Effect, or any judgment involving monetary damages shall be
entered against Borrower or any Subsidiary which shall become a Lien on its
properties or assets or any portion thereof or interest therein, which shall
have a Material Adverse Effect, and such execution, attachment or similar
process is not released, bonded, satisfied, vacated or stayed within thirty
(30) days after its entry or levy;

(l) Seizure. Seizure or foreclosure of any of the properties or assets of
Borrower or any Subsidiary pursuant to process of law or by respect of legal
self-help, and which shall have a Material Adverse Effect, unless said seizure
or foreclosure is stayed or bonded in full within sixty (60) days after the
occurrence of same;

(m) Change of Control. A Change of Control shall occur;

(n) Distributions. Borrower’s Subsidiaries shall be restricted, prohibited or
limited from making Distributions to Borrower for any reason (including, without
limitation, as a result of a Change in Law, an amendment to such Subsidiary’s
Constituent Instruments or the inability of such Subsidiary to satisfy any Legal
Requirement for the making of such Distribution) in an aggregate amount
necessary to make the interest payments required hereunder or otherwise satisfy
the Obligations hereunder as they become due;

(o) Certificates of Authority. Any action or proceeding shall be instituted by
the OIR or any other Governmental Authority against Borrower or any Subsidiary
to revoke any Certificate of Authority issued by such Governmental Authority to
Borrower or such Subsidiary; or any loss or revocation by Borrower or any
Subsidiary of any Certificate of Authority in any jurisdiction that Borrower or
such Subsidiary operate; or

(p) Financial Stability Rating. Any downgrade of the financial stability rating
of APPCIC or UPCIC by Demotech, Inc. below an “A” rating.

Section 7.2 Remedies.

(a) General. If an Event of Default shall have occurred and be continuing, then
Lender may at any time thereafter: (i) demand payment and declare the principal
of, and all interest then accrued on, the Obligations to be forthwith due and
payable, whereupon the same shall forthwith become due and payable with
interest, advances, out-of-pocket costs and Attorney Costs (including those for
appellate proceedings), without presentment, demand, protest, notice of default,
notice of acceleration, or of

 

32



--------------------------------------------------------------------------------

intention to accelerate or other notice of any kind all of which Borrower hereby
expressly waives anything contained herein or in any other Loan Document to the
contrary notwithstanding; and/or (ii) exercise any right, privilege, or power
set forth herein and in any Loan Document; and/or (iii) without notice of
default or demand, pursue and enforce any of Lender’s rights and remedies under
the Loan Documents, or otherwise provided under or pursuant to any Legal
Requirement or agreement.

(b) Certain Further Rights. If an Event of Default shall occur and be
continuing, Lender may exercise in addition to all other rights and remedies
granted to it in this Agreement (including, without limitation, the right of
set-off) and in any other instrument or agreement securing, evidencing or
relating to Borrower’s Obligations, all rights and remedies of under any
applicable law.

(c) Lender; Cumulative Rights. Upon the occurrence and continuation of an Event
of Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under any of the other Loan
Documents executed and delivered by, or applicable to, any of them, as the case
may be, or at law or in equity, may be exercised by Lender at any time and from
time to time, whether or not all or any of the Loans shall be declared due and
payable. Any such actions taken by Lender shall be cumulative and concurrent and
may be pursued independently, singly, successively, together or otherwise, at
such time and in such order as Lender may determine in its sole discretion, to
the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein, or by statutes or in the other Loan Documents. It is the
intention of the parties hereto that no right or remedy hereunder is exclusive
of any other right or remedy or remedies, and that each and every such right or
remedy shall be in addition to any other right or remedy given hereunder, under
the Loan Documents or now or hereafter existing at law or in equity or by
statute. Without limiting the generality of the foregoing, Borrower agrees that
if an Event of Default is continuing, all rights, remedies or privileges
provided to Lender shall remain in full force and effect until Lender has
exhausted all of its remedies and all Obligations hereunder have been paid in
full.

(d) Crediting of Monies Recovered. Any amounts recovered from Borrower or any
other Person after an Event of Default shall be applied by Lender toward the
payment of any interest and/or principal of the Obligations and/or any other
amounts due under the Loan Documents in such order, priority and proportions as
Lender in its sole discretion shall determine.

(e) No Duty to Mitigate Damages. Other than in respect of its own gross
negligence or willful misconduct, Lender shall not be required to do any act
whatsoever or exercise any diligence whatsoever to mitigate any damages if any
Event of Default shall occur and be continuing hereunder.

(f) No Additional Waiver Implied by One Waiver. In the event any agreement,
warranty, representation or covenant contained in this Agreement or any Loan
Document applicable to it shall be breached by Borrower and thereafter waived by
Lender, such waiver shall be limited to the particular breach so waived and
shall not be deemed to waive any other breach hereunder. The failure or delay of
Lender to require performance by Borrower of any provision of this Agreement or
any other Loan Document shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing by
Lender in accordance with the terms hereof.

 

33



--------------------------------------------------------------------------------

(g) IMMEDIATE DEMAND FOR PAYMENT. Notwithstanding anything to the contrary
contained herein, in the event that any Event of Default under Section 7.1(f)
shall have occurred, the principal of, and all interest on, the Obligations
shall thereupon become due and payable concurrently therewith, without any
further action by Lender, and without presentment, demand, protest, notice of
default, notice of acceleration, or of intention to accelerate or other notice
of any kind, all of which Borrower hereby expressly waives.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments. Neither this Agreement nor any other Loan Document, nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, unless such amendment, waiver, discharge, or termination is in
writing and signed by Lender, on the one hand, and Borrower on the other hand.

Section 8.2 Setoff. In addition to any rights and remedies of Lender provided by
law or equity, Lender and any assignee of Lender is authorized at any time and
from time to time, without prior notice to Borrower, any such notice being
waived by Borrower to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, Lender or such
assignee to or for the credit or the account of Borrower against any and all of
the Obligations owing to Lender or such assignee, now or hereafter existing,
irrespective of whether or not Lender or such assignee shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured. Lender and any such assignee agrees promptly to
notify Borrower after any such setoff and application made by Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

Section 8.3 Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other further exercise
thereof or the exercise of any other right. The rights of Lender hereunder and
under the Loan Documents shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Agreement, the Note or
any of the other Loan Documents, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand. Subject to the terms of the
Loan Documents, Lender (pursuant to the terms hereof) and Borrower may from time
to time enter into agreements amending or changing any provision of this
Agreement or the rights of Lender or Borrower hereunder, or may grant waivers or
consents to a departure from the due performance of the Obligations of Borrower
hereunder.

 

34



--------------------------------------------------------------------------------

Section 8.4 Payment of Expenses. Borrower agrees: (i) to pay or reimburse Lender
for all reasonable costs and reasonable expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including, without limitation,
all Attorney Costs; and (ii) to pay or reimburse Lender for all costs and
expenses (except for Attorney Costs incurred if Borrower shall prevail in a
finally adjudicated litigation) incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including, without limitation, all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, and fees and taxes related
thereto, and other out-of-pocket expenses incurred by Lender and the cost of
independent public accountants and other outside experts retained by Lender, in
each case at such times as are reasonable. All amounts due under this
Section 8.4 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the repayment of all
Obligations.

Section 8.5 Indemnification by Borrower. Whether or not the transactions
contemplated hereby are consummated, Borrower agrees to indemnify, save and hold
harmless Lender and its respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against: (i) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against Borrower or any Affiliate of Borrower; (ii) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Obligations) be asserted or imposed against any
Indemnitee, arising out of or relating to, the Loan Documents, any predecessor
loan documents, the Loans, the use or contemplated use of the proceeds of the
Loans, or the relationship of Borrower and Lender under this Agreement or any
other Loan Document; (iii) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in clauses (i) or (ii) above; and (iv) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including, without limitation, Attorney Costs) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding; provided that no Indemnitee shall be
entitled to indemnification for any claim caused by its own gross negligence,
bad faith or willful misconduct or for any loss asserted against it by another
Indemnitee, or for any claim caused by Lender’s breach of its obligations under
the Loan Documents (and in such event only if Borrower shall prevail in any such
finally adjudicated litigation). No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this
Section 8.5 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the repayment of all
Obligations.

 

35



--------------------------------------------------------------------------------

Section 8.6 Notice.

(a) Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing (except
where telephonic instructions or notices are expressly authorized herein to be
given) and shall be deemed to be effective: (a) if by hand delivery, telecopy or
other facsimile transmission, on the day and at the time on which delivered to
such party at the address or fax numbers specified below, and if such day is not
a Business Day, delivery shall be deemed to have been made on the next
succeeding Business Day; (b) if by mail, on the day on which it is received by
the receiving party after being deposited, postage prepaid, in the United States
registered or certified mail, return receipt requested, addressed to such party
at the address specified below; or (c) if by Federal Express or other reputable
express mail service, on the next Business Day following the delivery to such
express mail service, addressed to such party at the address set forth below; or
(d) if by telephone, on the day and at the time reciprocal communication (i.e.,
direct communication between two or more persons, which shall not include voice
mail messages) with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below:

 

  (i) If to Borrower, at:

Universal Insurance Holdings, Inc.

1110 West Commercial Boulevard, Suite 100

Fort Lauderdale, Florida 33309

Attention:   Steve Donaghy

Telephone: (954) 958-1200

Fax:            (954) 415-1201

If to Lender:

Deustche Bank Trust Company Americas

345 Park Avenue, 14th Floor

New York, New York 10154

Attention:   Kirk Stafford

Telephone: (212) 454-6961

Fax:            (646) 961-3363

 

36



--------------------------------------------------------------------------------

with copies to (which will not constitute notice to Lender):

Deutsche Bank Trust Company Americas

60 Wall Street

41st Floor

New York, New York 10005

Attention:     Mariya Baron, Esq.

                       Vice President and Counsel

Telephone:   (212) 250-7022

Fax:               (646) 461-2383

and with a copy to (which will not constitute notice to Lender):

Loeb & Loeb LLP

345 Park Avenue – 19th Floor

New York, New York 10154

Attention:     Peter G. Seiden, Esq.

Telephone:   212-407-4070

Fax:               212-208-6829

(b) Any party may change its address for purposes of this Agreement by giving
notice of such change to the other parties pursuant to this Section 8.6. When
determining the prior days’ notice required for any notice to be provided by
Borrower, the day the notice is delivered to Lender shall not be counted, but
the day of relevant action shall be counted. All communications shall be in the
English language.

Section 8.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof (other than Section 5-1401 of the New York
General Obligations Law).

Section 8.8 Waiver of Trial by Jury; No Marshalling of Assets. BORROWER AND
LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND BORROWER AND LENDER HEREBY AGREE
AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

Furthermore, Borrower hereby waives any defense or claim based on marshalling of
assets or election of remedies or guaranties.

 

37



--------------------------------------------------------------------------------

Section 8.9 Submission To Jurisdiction; Waivers. Borrower hereby submits for
itself and its property in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which Borrower is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof. Borrower consents that any such
action or proceeding may be brought in such courts and Borrower waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same.

Section 8.10 Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein. If any provision of this
Agreement shall conflict with or be inconsistent with any provision of any of
the other Loan Documents, then the terms, conditions and provisions of this
Agreement shall prevail.

Section 8.11 Entirety. The Loan Documents embody the entire agreement between
the parties and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof and thereof.

Section 8.12 Successors and Assigns.

(a) In General; Borrower Assignment, etc. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower not may
assign or otherwise transfer any of Borrower’s rights or Obligations hereunder
without the prior written consent of Lender and Lender may not assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with the provisions of clause (b) of this Section 8.12. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignment; Participations. Lender may assign without the consent of
Borrower (except as provided in the last sentence hereof), to any of Lender’s
Affiliates, or the Federal Reserve Bank of New York, or one or more banks or
other entities, or all or a portion of its rights under this Agreement and the
Loan Documents. In the event of an assignment of all of its rights, Lender may
transfer the Note to the assignee. In the event of an assignment of a portion of
its rights under the Note, Lender shall deliver to Borrower a new note(s) to the
order of the assignee in an amount equal to the principal amount assigned to the
assignee and a new note(s) to the order of Lender in an amount equal to the
principal amount retained by Lender (collectively, the “New Notes”). Such

 

38



--------------------------------------------------------------------------------

New Notes shall be in an aggregate principal amount equal to the principal
amount of the Note, shall be dated the effective date of the assignment and
otherwise shall be substantially identical to the Note. Upon receipt of the New
Notes from Lender, Borrower shall execute such New Notes and, at the reasonable
expense of Lender, promptly deliver such New Notes to Lender. Upon receipt of
the executed New Notes from Borrower, Lender shall return the Note(s) to
Borrower. Lender and the assignee shall make all appropriate adjustments in
payments under this Agreement and the Note for periods prior to such effective
date directly between themselves. In the event of an assignment of all or any
portion of its rights hereunder, Lender may transfer and deliver all or any of
the property then held by it as security for Borrower’s Obligations hereunder to
the assignee and the assignee shall thereupon become vested with all the powers
and rights herein given to Lender with respect thereto. After any such
assignment or transfer, Lender shall be forever relieved and fully discharged
from any liability or responsibility in the matter with respect to the property
transferred, and Lender shall retain all rights and powers hereby given with
respect to property not so transferred. Lender may, without the prior consent of
Borrower, sell participations to any of Lender’s Affiliates or the Federal
Reserve Bank of New York, or one or more banks or other entities, in or to all
or a portion of its rights under the Note; provided, however, that in such case
Lender shall remain the holder of this Agreement and the Note and accordingly
Borrower shall continue to deal solely and directly with Lender in connection
with Lender’s rights under this Agreement and the Loan Documents. Lender may, in
connection with any assignment or participation or proposed assignment or
proposed participation, disclose to the assignee or participant or proposed
assignee or proposed participant any Information relating to Borrower furnished
to Lender by or on behalf of Borrower, provided, that, prior to any such
disclosure, the assignee or participant or proposed assignee or proposed
participant shall agree to preserve the confidentiality of any Information
related to Borrower received by it from Lender as provided in Section 8.18
hereof.

Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement and the other Loan Documents to
secure obligations of Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release Lender from any of its obligations under this Agreement
or any other Loan Document or substitute any such pledgee or assignee for Lender
as a party to this Agreement or any other Loan Document.

Section 8.13 Maximum Interest, No Usury. Regardless of any provision contained
in any of the Loan Documents, Lender shall never be entitled to receive, collect
or apply as interest on the Obligations any amount in excess of the Maximum
Rate, and, in the event that Lender ever receives, collects or applies as
interest any such excess, the amount which would be excessive interest shall be
deemed to be a partial prepayment of principal and treated hereunder as such;
and, if the principal amount of the Obligations is paid in full, any remaining
excess shall forthwith be paid to Borrower. In determining whether or not the
interest paid or payable under any specific contingency exceeds the Maximum
Rate, Borrower and Lender shall, to the maximum extent permitted under
applicable law: (a) characterize any non-principal payment as an expense, fee or
premium rather than as interest; (b) exclude voluntary prepayments and the
effects thereof; and (c) amortize, prorate, allocate and spread, in equal parts,
the total amount of interest throughout the entire contemplated term of the
Obligations so that the interest rate does not exceed the Maximum Rate; provided
that, if the Obligations are paid and performed in full prior to the end of the
full contemplated term thereof, and if the interest received for the actual
period of

 

39



--------------------------------------------------------------------------------

existence thereof exceeds the Maximum Rate, Lender shall refund to Borrower the
amount of such excess or credit the amount of such excess against the principal
amount of the Obligations and, in such event, Lender shall not be subject to any
penalties provided by any laws for contracting for, charging, taking, reserving
or receiving interest in excess of the Maximum Rate.

Section 8.14 Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Agreement.

Section 8.15 Patriot Act Notice. Lender hereby notifies Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Patriot Act.

Section 8.16 Multiple Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

Section 8.17 Credit Verification Reports. Borrower acknowledges and agrees that
Lender shall have the right to obtain, and will obtain, credit reports regarding
Borrower, from various credit agencies (the “Credit Reports”), in connection
with its due diligence (i) in entering into the transactions contemplated by
this Agreement and the Loan Documents, and (ii) on an on-going basis during the
term hereof. Borrower authorizes and permits Lender to undertake, in Lender’s
reasonable judgment, such due diligence and obtain any such Credit Reports. Such
Credit Reports shall be obtained at Lender’s expense.

Section 8.18 Confidentiality. Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed:
(a) to its and its Affiliates’ respective partners, directors, officers,
employees, representatives, advisors and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority (and, in respect thereof, Lender
shall use its reasonable efforts to so notify Borrower of any such request
within ten (10) days of receipt by Lender of such request, it being understood
and agreed that the failure by Lender to so notify Borrower shall not constitute
a breach by Lender hereunder); (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (and, in respect
thereof, Lender shall use its reasonable efforts to so notify Borrower of its
receipt of a subpoena or other similar legal notice within ten (10) days of such
receipt by Lender, it being understood and agreed that the failure by Lender to
so notify Borrower shall not constitute a breach by Lender hereunder); (d) to
any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 8.18, to:
(i) pursuant to Section 8.12(b) hereof, any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement; or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any Swap Contract or other

 

40



--------------------------------------------------------------------------------

credit derivative transaction relating to obligations of the Borrower; (g) with
the consent of Borrower; or (h) to the extent such Information: (x) becomes
publicly available other than as a result of a breach of this Section 8.18 or
(y) becomes available to Lender on a nonconfidential basis from a source other
than Borrower. For the purposes of this Section 8.18, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any such information that is available to Lender on a nonconfidential basis
prior to disclosure by such Person. Any Person required to maintain the
confidentiality of Information as provided in this Section 8.18 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 8.19 Construction; Conflict with Other Loan Documents. Borrower
acknowledges that it and its counsel have reviewed and revised the Agreement and
the Loan Documents, and that the normal rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any other Loan Document or any
amendments or exhibits thereto. To the extent the terms of this Agreement
conflict with the terms of any other Loan Document to which Borrower is a party,
the terms hereof shall govern, provided that, nothing herein shall limit the
terms of any other Loan Document to the extent such terms are more detailed than
the terms hereof or otherwise add additional provisions which are not expressly
set forth otherwise herein.

Section 8.20 Further Assurances. Lender and Borrower shall, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such supplements hereto and such further instruments as may
reasonably be required for carrying out the intention of or facilitating the
performance of this Agreement and the other Loan Documents or any other
documents, agreements, certificates and instruments to which Borrower is a party
or by which Borrower is bound in connection with this Agreement.

Section 8.21 Treatment of Certain Information. Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to Borrower (in connection with this Agreement or otherwise)
by Lender or by one or more Affiliates of Lender, and Borrower hereby authorizes
Lender to share any information delivered to Lender by Borrower pursuant to this
Agreement, or in connection with the decision of Lender to enter into this
Agreement, to any such Affiliate of Lender. Lender hereby agrees to provide
notice to Borrower when it shares such information.

[Remainder of Page Intentionally Left Blank.

Signature Page Follows.]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BORROWER:

 

UNIVERSAL INSURANCE HOLDINGS, INC.

  /s/ Sean P. Downes By:  

Name: Sean P. Downes

Title: CEO

 

LENDER:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:   /s/ Kirk Stafford  

Name: Kirk Stafford

Title: Vice President

By:   /s/ Tom Sullivan  

Name: Tom Sullivan

Title: Managing Director

 

42



--------------------------------------------------------------------------------

STATE OF FLORIDA

     )               )         SS.:      

COUNTY OF BROWARD

     )         

On the 29 day of March, 2013, before me, the undersigned, a notary public in and
for said state, personally appeared Sean Downes, the CEO of Universal Insurance
Holdings, Inc., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Yelena Chapman Notary Public